ORDER

In accordance with this court’s June 15, 2005 order directing that if counsel for appellants did not enter an appearance by July 15, 2005, this appeal would be dismissed,*
IT IS ORDERED THAT:
(1) This appeal is dismissed.
(2) National Candle Association’s motion to dismiss is moot.
(3) All sides shall bear their own costs.

An entry of appearance was received on July 5, 2005 but was rejected because counsel was not a member of the bar of this court. It appears that no other document have been submitted,